DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/05/2022 has been entered. Claims 21-22, 24-32, 35, 37-38 and 69 have been amended. Claims 1-20, 23, 33 and 39-68 have been canceled. Claims 21-22, 24-32, 34-38 and 69 are pending in the application. 

Response to Arguments
Applicant's arguments filed 11/05/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 37 and 69 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 16, 26, and 46 of U.S. Patent Application No. 17447196. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) a condition for applying bi-directional intraprediction: predetermined region in a coding unit in an image and a prediction angle range of a prediction mode; (II) determine (one or more) of first reference lines associated with the coding unit, the first reference lines being along a first side of the coding unit and including a plurality of first reference pixels; (III) determine (one or more) of second reference lines associated with the coding unit, the second reference lines being along a second side of the coding unit and][ including a plurality of second reference pixels, and (IV) based on the condition, either applying bi-directional or uni-directional intraprediction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 34-38 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 20200145648 A1), hereinafter LEE.
Regarding claim 21,
LEE teaches a system (decoder/encoder system and method[0009][0010]), comprising: 
at least one storage medium including a set of instructions [0316]; 
and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system [0316] to: determine a coding unit in an image, the coding unit including a plurality of pixels (Fig. 11); 
determine at least one first reference line associated with the coding unit, the at least one first reference line being along a first side of the coding unit and including a plurality of first reference pixels (Upper Neighboring samples, Fig. 11); 
determine at least one second reference line associated with the coding unit, the at least one second reference lines being along a second side of the coding unit and including a plurality of second reference pixels (Left Neighboring samples, Fig. 11); 
determine whether a prediction mode that used to predict the coding unit satisfies a prediction condition, the prediction condition including that a sequence number of the angle mode is within a predetermined range and the pixel is within a compensation region (As shown in the example illustrated in FIG. 20, bi-directional intra prediction is allowed only for a part of intra prediction modes between a horizontal direction and a vertical direction [0308], Fig. 20), wherein a size of the compensation region is not larger than a size of the coding unit and each of pixels in the compensation region has a second projection location (A region to which bi-directional intra prediction is applied, Fig. 19); and in response to determining that the prediction mode satisfies the prediction condition, for each of the plurality of pixels in the coding unit, determine a target predicted value of the pixel based on the at least one first reference line and the at least one second reference line according to the prediction mode (a final prediction sample may be obtained by weighted prediction of a first prediction image and a second prediction image [0300]); 
in response to determining that the prediction mode does not satisfy the prediction condition (S2110, Fig. 21), determine the target predicted value of the pixel based on the at least one first reference line or the at least one second reference line (In a region to which bi-directional intra prediction is applied, a final prediction sample may be obtained by weighted prediction of a first prediction image and a second prediction image [0300]; S2130 and S2150, Fig. 21); and determine a predicted coding unit corresponding to the coding unit based on a plurality of target predicted values of the plurality of pixels in the coding unit (On the other hand, a first prediction image or a second prediction image may be determined as a final prediction sample in a region where bi-directional intra prediction is not applied [0300]; S2120 and S2140, Fig. 21).  

Regarding claim 22,
LEE teaches all the features of claim 21, as outlined above.
LEE further teaches wherein in response to determining that the prediction mode satisfies the prediction condition (Fig. 21), for each of the plurality of pixels in the coding unit, to determine the target predicted value of the pixel based on at least one of the at least one first reference line and the at least one second reference line, the at least one processor is directed to cause the system further to: determine a first intermediate predicted value of the pixel based on the at least one first reference lines; determine a second intermediate predicted value of the pixel based on the at least one second reference line; and determine the target predicted value of the pixel based on the first intermediate predicted value and the second intermediate predicted value (the final prediction image of the prediction target sample may be determined based on a weighted sum or an average of the first prediction image and the second prediction image. Equation 17 shows an example of obtaining the final prediction sample based on a weighting operation of the first prediction image and the second prediction image [0290]; referred to as bi-directional intra prediction “or bi-intra prediction” [0297]).  

Regarding claim 34, 
LEE teaches all the features with respect to claim 21, as outlined above. 
LEE further teaches in response to determining that size of the coding unit is higher than the Preliminary AmendmentAttorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/126589)Page 8 of 11predetermined size, perform a filtering operation on the plurality of first reference pixels of each of the at least first reference line and the plurality of second reference pixels of each of the at least second reference line (When the size of the transform block is N×M, filtering may not be performed. Here, N and M may be the same values or different values, or may be values of 4, 8, 16, or more. For example, if the size of the transform block is 4×4, filtering may not be performed [0172]-[0173]).

Regarding claim 35,
LEE teaches all the features of claim 22, as outlined above. 
LEE further teaches determine whether the prediction mode satisfies a filtering condition; and in response to determining that the prediction mode satisfies the filtering condition, perform a filtering operation on the plurality of first reference pixels of each of the at least one first reference line and the plurality of second reference pixels of each of the at least one second reference line ( [0171] –[0172]).  

Regarding claim 36,
LEE teaches all the features of claim 21, as outlined above. 
LEE further teaches wherein the prediction mode includes at least one of a DC prediction mode, a planar prediction mode, or an angle prediction mode (Fig. 8).  

Regarding claims [37-38] “method” and claim 69 “CRM” are rejected under the same reasoning as claims [21-22] “system”, where  LEE further teaches system/method [0009]-[0010].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Panusopone et al. (US 20170347102 A1) hereinafter Panusopone.
Regarding claim 24,
LEE teaches all the features of claim 22, as outlined above. 
LEE did not explicitly teach for each of the at least one first reference line, determine a first initial predicted value corresponding to the pixel based on at least one of the plurality of first reference pixels on the first reference line; and determine the first intermediate predicted value of the pixel based on at least one first initial predicted value corresponding to the at least one first reference line.
Panusopone teaches for each of the at least one first reference line, determine a first initial predicted value corresponding to the pixel based on at least one of the plurality of first reference pixels on the first reference line; and determine the first intermediate predicted value of the pixel based on at least one first initial predicted value corresponding to the at least one first reference line (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight to represent the first intermediate predicated value, Equation (2) [0096]-[0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 25,
LEE and Panusopone teaches all the features of claim 24, as outlined above. 
LEE did not explicitly teach determine a first projected pixel corresponding to the pixel on the first reference line based on the prediction mode; and determine a value of the first projected pixel as the first initial predicted value corresponding to the pixel.
Panusopone further teaches determine a first projected pixel corresponding to the pixel on the first reference line based on the prediction mode; and determine a value of the first projected pixel as the first initial predicted value corresponding to the pixel (the reference row adjacent to the top and the reference column adjacent to the side [0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 26,
LEE and Panusopone teaches all the features of claim 24, as outlined above. 
LEE did not explicitly teach determine two first reference pixels corresponding to the pixel on the first reference line based on the prediction mode and determine the first initial predicted value corresponding to the pixel by performing an interpolation on the two first reference pixels.
Panusopone further teaches determine two first reference pixels corresponding to the pixel on the first reference line based on the prediction mode (A reference line may include at least one of a reference row, a reference column, or a combination of a reference row and reference column…. the techniques disclosed herein may be extended to multiple reference lines to support multiple line-based intra prediction by properly adjusting a distance between the predictor position and projected position…. For example, where two reference lines are used, one reference line may indicate the main reference line and a second reference line may indicate the side reference line [0089]); and determine the first initial predicted value corresponding to the pixel by performing an interpolation on the two first reference pixels (Third, the projected pixel value(s) on the main reference line may be combined with the projected pixel value(s) on the side reference.  One example for combination, as shown in Equation (1), is to weight the values according to distance between the predictor pixels and projected pixel positions on the main and side references [0090]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 27,
LEE and Panusopone teaches all the features of claim 24, as outlined above. 
LEE did not explicitly teach determine for each of the at least one first initial predicted value, determine a weighting Preliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 5 of 11coefficient corresponding to the first initial predicted value based on a distance between the pixel and a first reference line corresponding to the first initial predicted value according to the prediction mode; and determine the first intermediate predicted value of the pixel by weighting the at least one first initial predicted value based on at least one weighting coefficient corresponding to the at least one first initial predicted value.
Panusopone further teaches determine for each of the at least one first initial predicted value, determine a weighting Preliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 5 of 11coefficient corresponding to the first initial predicted value based on a distance between the pixel and a first reference line corresponding to the first initial predicted value according to the prediction mode “For the JVET mode 2 or mode 66 example”; and determine the first intermediate predicted value of the pixel by weighting the at least one first initial predicted value based on at least one weighting coefficient corresponding to the at least one first initial predicted value (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight “distance” to represent the first intermediate predicated value, Equation (2) [0096]-[0097]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 28,
LEE teaches all the features of claim 22, as outlined above. 
LEE did not explicitly teach determine the second intermediate predicted value of the pixel based on at least one second initial predicted value corresponding to the at least one second reference line.
Panusopone teaches determine the second intermediate predicted value of the pixel based on at least one second initial predicted value corresponding to the at least one second reference line (the reference row adjacent to the top and the reference column adjacent to the side [0087]; Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 29,
LEE and Panusopone teaches all the features of claim 28, as outlined above. 
LEE did not explicitly teach determine a second projected pixel corresponding to the pixel on the second reference line based on the prediction mode; and determine a value of the second projected pixel as the second initial predicted valuePreliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 6 of 11corresponding to the pixel.
Panusopone further teaches determine a second projected pixel corresponding to the pixel on the second reference line based on the prediction mode; and determine a value of the second projected pixel as the second initial predicted valuePreliminary Amendment Attorney Docket No.: 20633-0166US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2019/126589)Page 6 of 11corresponding to the pixel (the reference row adjacent to the top and the reference column adjacent to the side [0087]; Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 30,
LEE and Panusopone teaches all the features of claim 28, as outlined above. 
LEE did not explicitly teach determine two second reference pixels corresponding to the pixel on the second reference line based on the prediction mode; and determine the second initial predicted value corresponding to the pixel by performing an interpolation on the two second reference pixels.
Panusopone further teaches determine two second reference pixels corresponding to the pixel on the second reference line based on the prediction mode (A reference line may include at least one of a reference row, a reference column, or a combination of a reference row and reference column…. the techniques disclosed herein may be extended to multiple reference lines to support multiple line-based intra prediction by properly adjusting a distance between the predictor position and projected position…. For example, where two reference lines are used, one reference line may indicate the main reference line and a second reference line may indicate the side reference line [0089]); and determine the second initial predicted value corresponding to the pixel by performing an interpolation on the two second reference pixels (Third, the projected pixel value(s) on the main reference line may be combined with the projected pixel value(s) on the side reference.  One example for combination, as shown in Equation (1), is to weight the values according to distance between the predictor pixels and projected pixel positions on the main and side references [0090]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Regarding claim 31,
LEE and Panusopone teaches all the features of claim 28, as outlined above. 
LEE did not explicitly teach for each of the at least one second initial predicted value, determine a weighting coefficient corresponding to the second initial predicted value based on a distance between the pixel and a second reference line corresponding to the second initial predicted value according to the prediction mode; and determine the second intermediate predicted value of the pixel by weighting the at least one second initial predicted value based on at least one weighting coefficient corresponding to the at least one second initial predicted value.
Panusopone further teaches for each of the at least one second initial predicted value, determine a weighting coefficient corresponding to the second initial predicted value based on a distance between the pixel and a second reference line corresponding to the second initial predicted value according to the prediction mode “For the JVET mode 2 or mode 66 example”; and determine the second intermediate predicted value of the pixel by weighting the at least one second initial predicted value based on at least one weighting coefficient corresponding to the at least one second initial predicted value (Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “distance” to represent the second intermediate predicated value, Equation (2) [0096]-[0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).
Regarding claim 32,
LEE teaches all the features of claim 22, as outlined above. 
LEE did not explicitly teach determine a first weighting coefficient corresponding to the first intermediate predicted value, wherein the first weighting coefficient is associated with a first global distance between the pixel and the at least one first reference line and a second global distance between the pixel and the at least one second reference line; determine a second weighting coefficient corresponding to the second intermediate predicted value based on the first weighting coefficient; and determine the target predicted value of the pixel by weighting the first intermediate predicted value and the second intermediate predicted value based on the first weighting coefficient and the second weighting coefficient.
Panusopone teaches determine a first weighting coefficient corresponding to the first intermediate predicted value, wherein the first weighting coefficient is associated with a first global distance between the pixel and the at least one of the plurality of first reference lines and a second global distance between the pixel and the at least one of the plurality of second reference lines (Recon[-1,x+y+2] represents pixel on the reference line, multiplied by weight to represent the first intermediate predicated value); determine a second weighting coefficient corresponding to the second intermediate predicted value based on the first weighting coefficient (Recon[x+y+2, -1] represents pixel on the second reference line, multiplied by weight “normalized distance” to represent the second intermediate predicated value); and determine the target predicted value of the pixel by weighting the first intermediate predicted value and the second intermediate predicted value based on the first weighting coefficient and the second weighting coefficient (Equation (2) [0096]-[0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of LEE. The motivation for such an addition would be to improve encoder speed and/or efficiency (Panusopone [0082]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419